      Case 1:21-cv-01114-SCJ-WEJ Document 5 Filed 04/12/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

CHRISTA MCLAURIN,

       Plaintiff,                           Case No.: 1:21-CV-01114-SCJ-WEJ

v.

NATIONAL CREDIT SYSTEMS,
INC., et al.

       Defendants.

       DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

      Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned, counsel of

record for Defendant National Credit Systems, Inc. (“NCS”), hereby certifies that

NCS is not owned by any parent corporation and there is no publicly held

corporation owning 10% or more of its stock.

      Dated: April 12, 2021.
                                     Respectfully submitted,

                                     /s/ James O. Bass
                                     James O. Bass
                                     Georgia Bar No. 041239
                                     Law Offices of James O. Bass, PC
                                     420 Creekstone Ridge
                                     Woodstock, GA 30188
                                     Telephone: (770) 874-6464
                                     Facsimile: (770) 874-6465
                                     jim@bass.law
                                     Attorney for Defendant
                                     National Credit Systems, Inc.
                                        1
      Case 1:21-cv-01114-SCJ-WEJ Document 5 Filed 04/12/21 Page 2 of 2




                          CERTIFICATE OF SERVICE

      This is to certify that I have, on this day, caused a copy of the foregoing to be

electronically filed with the Clerk of Court by using the CM/ECF system, which

will send a notice of electronic filing to all counsel of record.

      Dated: April 12, 2021.


                                         /s/ James O. Bass
                                         James O. Bass
                                         Georgia Bar No. 041239

                                         Attorney for Defendant
                                         National Credit Systems, Inc.




                                           2
